Citation Nr: 1537171	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  05-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Esq.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to a compensable rating for bilateral hearing loss has been raised by the record in June 2015 statements from the Veteran and his attorney, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes that the Veteran's attorney has limited her representation to the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) only and that the Veteran's representative for all other issues is Disabled American Veterans.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

The Board denied the Veteran's claim for TDIU in January 2010 and the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In September 2011, the Court vacated and remanded the January 2010 Board decision, finding that VA erred by not attempting to obtain identified private medical records which pre-dated the period for which disability compensation was sought.  See Moore v. Nicholson, 555 F.3d 1369, 1373 (2009).  Specifically, the Veteran completed an authorization for VA to obtain records from Centro Audiologico del Sur for the years 2000 to 2004.

Additionally, June 2015 statements from the Veteran and his attorney indicated that he was receiving treatment from E. B., M.D. and H. T. S., M.D.  On remand, the RO must contact the Veteran and request that he complete authorizations to release medical records and, upon receipt of those signed authorizations, the RO must attempt to obtain the identified medical records.  See 38 C.F.R. § 3.159(c) (2014).

In her June 2015 statement, the Veteran's attorney also requested that the Veteran be afforded new VA examinations to assess the current severity of his disabilities given the length of time that had passed since the previous examinations and she also indicated that the Veteran's hearing loss had worsened.  As the latest VA examinations of record were performed in May 2008, the Board finds a new examination is required to properly adjudicate the Veteran's claim for TDIU.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Specifically, the RO must request that the Veteran provide them with current authorizations to release medical records for Dr. E. B., Dr. H. B. S., and Centro Audiologico del Sur.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must ensure all VA treatment notes are associated with the evidence of record.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  After the above development has been completed, the Veteran must be afforded a VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished, to include an audiogram performed by a state licensed audiologist.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

